Exhibit 99.1 Marten Transport Announces Fourth Quarter and Year End Results Reports highest net income and operating revenue for any quarter in Company history MONDOVI, Wis., Jan. 27, 2015 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported the highest net income and operating revenue for any quarter in its history. For the fourth quarter of 2014, net income improved 22.8% to a record $9.0 million, or 27 cents per diluted share, from $7.3 million, or 22 cents per diluted share, for the fourth quarter of 2013. For the year ended December 31, 2014, net income decreased to $29.8 million, or 89 cents per diluted share, from $30.1 million, or 90 cents per diluted share, for the year ended December 31, 2013. Operating revenue, consisting of revenue from truckload, dedicated, intermodal and brokerage operations, increased 4.4% to a record $173.5 million for the fourth quarter of 2014 from $166.2 million for the fourth quarter of 2013, and increased to $672.9 million for 2014 from $659.2 million for 2013. Operating revenue, net of fuel surcharges and MW Logistics, LLC (MWL) revenue, increased 7.5% to $144.6 million for the 2014 quarter from $134.5 million for the 2013 quarter, and increased 4.4% to $547.7 million for 2014 from $524.8 million for 2013. Fuel surcharge revenue decreased to $29.0 million for the fourth quarter of 2014 from $31.7 million for the 2013 quarter, and to $125.2 million for 2014 from $127.7 million for 2013. With the March 2013 deconsolidation of MWL, no MWL revenue was included in 2014 or in the fourth quarter of 2013, compared with $6.7 million in 2013. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, improved to 88.7% for the fourth quarter of 2014 from 90.6% for the fourth quarter of 2013. The ratio was 90.7% for 2014 and 90.2% for 2013. Chairman and Chief Executive Officer Randolph L. Marten said, "We are pleased to announce our most profitable quarter ever, as well as an operating ratio net of fuel surcharges that at 88.7% was our best quarterly performance in the last 10 years. In the face of a difficult driver recruiting and retention environment, we successfully grew the number of tractors for our Truckload and Dedicated segments by78 tractors in this year's fourth quarter and by 161 tractors in 2014. We continue to drive gains in our key operating measures as our revenue per tractor increased 3.3% over last year's fourth quarter, our nineteenth consecutive quarterly increase." "We also improved the profitability of our intermodal operations from an operating loss in this year's third quarter to a 95.9% operating ratio in the fourth quarter, through a combination of rate increases, lane selectivity and slight improvements in rail service. We made these strides even though more favorable fuel costs have been somewhat offset by higher insurance and claims expense anddriver wages. Based on the foundation that has been laid by the smart, hard work and dedication of our people, we strongly believe we are well positioned to take advantage of the market's continuing tight capacity in 2015." "Going forward to best illustrate our increasingly successful and operationally distinct business units, we have elected to move from two to four financial reporting segments. Therefore, starting with this quarter, we are reporting our results in Truckload, Dedicated, Intermodal and Brokerage segments instead of Truckload and Logistics segments. From our Truckload segment we have carved out our dedicated operations into a separate Dedicated segment – a growing provider of customized freight movement solutions tailored to meet individual customers' requirements, utilizing refrigerated trailers, dry vans and other specialized equipment. Our Logistics segment has now also been split into Brokerage and Intermodal. We believe reporting our results in this manner will provide our stakeholders better visibility and understanding into our business and reflect our operational structure." Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States.Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment.Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers.Marten's common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. Since 2004, Marten Transport's results and consolidated financial statements have included the accounts of MWL, a third-party provider of logistics services to the transportation industry.On March 28, 2013, a member of MWL made a capital contribution to MWL.As a result, it was determined that MWL was no longer required to be consolidated.Accordingly, Marten deconsolidated MWL and started accounting for its ownership interest in MWL under the equity method of accounting, effective as of that date. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements.Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company's Annual Report on Form 10-K for the year ended December 31, 2013.The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) December 31, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Checks issued in excess of cash balances $ $ - Accounts payable and accrued liabilities Insurance and claims accruals Total current liabilities Long-term debt - Deferred income taxes Total liabilities Stockholders' equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 48,000,000 shares authorized; 33,418,829 shares at December 31, 2014, and 33,301,048 shares at December 31, 2013, issued and outstanding Additional paid-in capital Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ MARTEN TRANSPORT,LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Year Ended December 31, Ended December 31, (In thousands, except per share information) OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME OTHER ) ) ) INCOME BEFORE INCOME TAXES Less: Income before income taxes attributable to noncontrolling interest - - - 84 INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS DECLARED PER COMMON SHARE $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended December 31, December 31, December 31, (Dollars in thousands) 2014 vs. 2013 2014 vs. 2013 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Marten Transport Brokerage revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Dedicated Intermodal (1 ) ) Brokerage Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Year Year Year Ended Ended Ended December 31, December 31, December 31, (Dollars in thousands) 2014 vs. 2013 2014 vs. 2013 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue Intermodal fuel surcharge revenue Total Intermodal revenue Brokerage revenue: Marten Transport MWL - ) ) Total Brokerage revenue ) ) Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Dedicated Intermodal ) ) Brokerage ) ) Total operating income $ $ $ ) )% Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Year Ended December 31, Ended December 31, Truckload Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Dedicated Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Intermodal Segment: Revenue (in thousands) $ Loads Average tractors 89 83 Brokerage Segment: Total revenue (in thousands) $ Marten Transport Revenue (in thousands) $ Loads MWL Revenue (in thousands) $ - $ - $ - $ Loads - - - At December 31, 2014 and December 31, 2013: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Year Ended December 31, Ended December 31, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 52 and 49 tractors as of December 31, 2014, and 2013, respectively. Represents the percentage of miles for which the company is not compensated.
